PARSONS/BURNETT/BJORDAHL/HUME LLP ATTORNEYS James B. Parsons jparsons@pblaw.biz VIA EDGAR November 29, 2011 Larry Spirgel Assistant Director US Securities and Exchange Commission Division of Corporation Finance treet NE Washington, DC 20549 Re: Green 4 Media, Inc. Registration Statement on Form S-1 Filed October 13, 2011 File No. 333-177305 Dear Mr. Spirgel: This letter is in response to your comment letter dated November 4, 2011, with regard to the Form S-1 filing of Green 4 Media, Inc., a Nevada corporation (“Green 4” or the "Company") filed on October 13, 2011. Responses to each comment have been keyed to your comment letter. General 1. Additional disclosures have been added throughout the S-1 regarding shell companies. 2. Disclosure has been made, and revisions made, to indicate that selling shareholders are deemed underwriters. The price at which selling shareholders may sell their shares has been fixed at $0.10 for the duration of the offering. Prospectus Cover Page 3. Termination information has been added regarding the secondary offering. 4. A risk factor has been added regarding two concurrent offerings. 5. A risk factor has been added regarding the need to raise a minimum amount money under the offering. 6. Statements have been deleted indicating ‘no operating activities’ as this is misleading.
